Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note from the original specification 04/09/2019:

As shown in FIG 1 and 2, the multi-purpose handle encasement unit is comprised of a layer of material (11) intended to be wrapped around the handles of a bag, which is fluted (12) or flared on both ends, in order to fit appropriately around the handles. The material is fitted with a custom sized, separating one way zipper (13) that runs the entire length of the material. There is 5an extra segment of material (14) near the zipper that prevents the zipper from touching and scraping against the handle when the invention is in place on the handle. FIG 1 shows a top perspective of this embodiment of the invention and FIG 2 shows a bottom perspective of the embodiment of the invention. When the invention is in place, it will form an encasement around the handle, as seen in FIG 3.The invention includes a material lining (15) which will make up the 10interior surface of the invention when the invention is in place on the handle. Only this lining will come in contact with the handle to prevent the outside material from touching the handles. 
..
FIG. 3 shows the invention fully assembled, and wrapped around an illustrative handbag handle. The top layer of the material (11) is the only piece of fabric shown as lining (15) is in 15the interior. The zipper (13) is shown from an interlocked position which connects the two sides of the material to form a cylindrical encasement around the handle. It should be noted however that the attachment mechanism can take other forms than a zipper however. For example, the material might be held in place by snaps, magnets, grommets, hook and eye hardware, Velcro, plastic molding, tubing, poured plastic, or injection molded plastic and any miscellaneous 20hardware that may be used to adjoin two pieces of material. The zipper or other attachment mechanism may be for either functional or decorative purposes. (with emphasis)


The drawings dated 01/12/2021 are objected for having new matter: the original specification shows a handle cover with zipper and portion 14 is an extra segment of material that is made specific for the zipper embodiment for preventing the zipper from touching and scraping against the handle when the invention is in place on the handle.  The drawings in figs 8 and 9, uses the same figures 1 and 2 with the extra segment of material 14 for other fasteners as labeled 13c-13i, and 13a-13b.   This is new matter because there is no teaching that other type of fasteners being used with the extra segment material 14.   Also, other overlapping fasteners, e.g., snap, hook and loop, ordinarily, does not require any extra segment.
The specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The original disclosure does not teach other types of fasteners being used in the embodiment of a zipper with the extra segment material used as being used in the description of figures 8 and 9.   
Applicant is required to cancel the new matter in the reply to this Office Action.


Claims 28, 30-32, 34-36, 38, 40, 41, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The original specification does not teach the limitation “material are of different types of fabric in coterminous contact with each other”.  Note that there is nothing in the original specification discuss defines “coterminous contact” means.  The disclosure, the drawings shows the two layers are attached along the edges with three edges (the two sides and the bottom edge in figs. 2 having the same boundaries around these three edges.  The specification fails to show any discussion of how the construction on the upper edge in fig. 2.  The upper left also seems to show that the bottom layer is offset. 

Claims 28, 30-32, 34-35, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (9769943) (also base on provisional 61/794398 filed 04/02/2014) in view of Gladfelter et al. (6309721) or Ray (4641454), and further in view of Jackson (5347684). 
The recitation of “the means for joining ..extending the entire length” encompassing more than the zipper and comprises new subject matter.  This new subject is not entitled to the priorities of US application 15/114595 filed 06/23/2015 and Provision application 62/016403 filed 06/24/2014.  Accordingly, Chin ‘943 teaches a cover with a rectangular pieces of material with flared ends (fig. 8B) and connected by a zipper at 121b.  The embodiment in fig. 8b.   Also, even if it argued that claimed subject is entitled to the said priorities, the disclosure in the provisional application filed 04/02/2014 teaches the trapezoidal shape in fig. 2.   

    PNG
    media_image1.png
    421
    573
    media_image1.png
    Greyscale


Gladfelter teaches that it is known in the art to provide an inner soft fabric different from an outer layer. 
As illustrated in FIG. 2a, inner layer 12 may comprise a soft material such as a flocked fabric layer or a felt, a foam or a fabric/foam laminate, thereby serving as a cushioning means for the elimination of noise 
caused by vibration of the elongated substrates.

It would have been obvious to one of ordinary skill in the art to provide a lining layer softer and less abrasive fabric as taught by Gladfelter to provide added protection to the covered contents.  
Ray also teaches a sleeve with soft inner liner material:
The sock includes a waterproof outer sleeve joined to a soft inner sleeve of non-abrasive padded material.  

	It would have been obvious to one of ordinary skill in the art to provide a softer and non-abrasive padded material as taught by Ray to provide added protection to the covered contents.  
Regarding claims 35, and 36 note the teaching:
Temporarily sealing the sheath 20 may  include, for example, hook and loop fastening, zippers, adhesive, buttons,  snaps, etc. (with emphasis)

Regarding the inner layer being in coterminous contact, Jackson teaches the construction of two layers with both layers being in coterminous contact at the edges.  it would have been obvious to one of ordinary skill in the art to provide the two layers in coterminous contact to provide a uniform appearance of the cover and/or to provide uniform support for the cover.

Regarding claim 38, note the steps recited in claim 38 does not impart any steps taught by Chin as Chin show the enclosing of the handle structure and joining the two sides.
Claims 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chin rejection, as set forth above, in view of Martin (1708144) or Washington (2431287). It would have been obvious to one of ordinary skill in the art to provide a second piece of fabric near the zipper as taught by Martin, at 12 or Washington, at 13 to provide added protection to the content it covers.

Claims 28, 30-32, 34-35, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (D762588) in view of Chin (9769943), based on provisional 61/794398 filed 04/02/2014) in view of Gladfelter et al. (6309721) or Ray (4641454).  
In the alternative, Chin ‘588 teaches a device with a rectangular piece of material with flared ends and connected by a zipper.  It would have been obvious to one of ordinary skill in the art to extend the zipper the entire length as taught by Chin ‘943 and provide trapezoidal shape, by eliminating the notches as taught by Chin ‘943 to enable the inserting of the object easily and/or to eliminate unnecessarily manufacturing step and/or to provide a more simple more durable structure for the cover and/or to provide added protection.
As set forth supra, it would have been obvious to one of ordinary skill in the art to provide a lining layer softer and less abrasive fabric as taught by Gladfelter or Ray to provide added protection to the covered contents, e.g., against scratching.  

Applicant's arguments have been fully considered but they are not persuasive.   
a) Applicant during the interview dated 02/04/2022, applicant asked the examiner to review two cases including New Railhead Mfg. v. Vermeer Mfg., 298 F.3d 1290, 1294 (Fed. Cir. 2002) and Dynamic Drinkware, LLC v. National Graphics, Inc. , 800 F. 3d 1375, 1382.  The examiner reviewed these two decisions and found that applicant’s arguments are NOT persuasive.   
	Note the following citation from Dynamic Drinkware also quoting New Railhead Mfg: 
Background:
National Graphics owns the ′196 patent, which is directed to making molded plastic articles bearing a “lenticular” image. The ′196 patent issued on October 21, 2003, from an application filed on November 22, 2000. The ′196 patent claims the benefit of U.S. Provisional Application 60/211,112, filed on June 12, 2000.

Dynamic petitioned the PTO for inter partes review of the ′196 patent. In its petition, Dynamic argued that claims 1, 8, 12, and 14 of the ′196 patent were anticipated by U.S. Patent 7,153,555 (“Raymond”). The application for Raymond was filed on May 5, 2000, claiming the benefit of U.S. Provisional Application 60/182,490 (the “provisional application” or “Raymond provisional application”), filed on February 15, 2000. The PTO granted the petition in part, and instituted trial on claims 1 and 12. 

The Board concluded that Dynamic failed to prove by a preponderance of the evidence that claims 1 and 12 were anticipated under § 102(e)(2) by Raymond. Board Decision at 13. The Board first found that Dynamic failed to prove that the Raymond patent was entitled to the benefit of its earlier February 15, 2000 provisional filing date, and hence that it was a § 102(e) reference as of its provisional date. Id. at 3. According to the Board, “[t]o be entitled to rely on the February 15, 2000 provisional filing date, [Dynamic] had to establish that it relies on subject matter from Raymond that is present in and supported by its provisional.” Id . (citing In re Giacomini, 612 F.3d 1380, 1383 (Fed.Cir.2010); Ex parte Yamaguchi, 88 U.S.P.Q.2d 1606 (B.P.A.I.2008)). The Board found that, rather than comparing “the portions of [Raymond] relied on by [Dynamic] to the Raymond provisional,” Dynamic only compared claim 1 of the ′196 patent to the Raymond provisional application. Id. at 4. As a result, the Board found that Dynamic “failed to carry its burden of proof that Raymond's effective date is earlier than May 5, 2000.” Id. It is worth emphasizing that the relevance of the Raymond provisional application date here is not to give the Raymond patent any earlier priority over a competing application or patent, but to serve third party Dynamic's goal of creating earlier prior art against the ′196 patent.

The Board then found that National Graphics reduced to practice its invention by March 28, 2000, before the May 5, 2000 filing date of the Raymond patent. Id. at 12. Thus, the Board concluded that Dynamic failed to demonstrate by a preponderance of the evidence that claims 1 and 12 of the ′196 patent were anticipated by Raymond under § 102(e). Id. at 13.
..

We review the Board's legal determinations de novo, In re Elsner, 381 F.3d 1125, 1127 (Fed.Cir.2004), and the Board's factual findings underlying those determinations for substantial evidence, In re Gartside, 203 F.3d 1305, 1316 (Fed.Cir.2000). A finding is supported by substantial evidence if a reasonable mind might accept the evidence to support the finding. Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). 

For a patent to claim priority from the filing date of its provisional application, it must satisfy 35 U.S.C. § 119(e)(1) (2006), which provides that: 

An application for patent filed under section 111(a) or section 363 of this title for an invention disclosed in the manner provided by the first paragraph of section 112 of this title in a provisional application filed under section 111(b) of this title, by an inventor or inventors named in the provisional application, shall have the same effect, as to such invention, as though filed on the date of the provisional application filed under section 111(b) of this title․

(emphases added). “In other words, the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. § 112 ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed in the non-provisional application.” New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed.Cir.2002) (emphases in original). (with emphasis)


Note that the Dynamic Drinkware reaffirms the Examiner rejections as the claim is compared to the specification as the court emphasized via Railhead Mfg., L.L.C. v. Vermeer Mfg. Co
b) As set forth previously, note the MPEP 2131 where a claim being anticipated by the disclosure, and NOT limited to only the claims as asserted by applicant.
c) with respect to the material of the two layers of fabric. Note the teaching that the sheath can be made of fabric:
The sheath 20 can comprise a material which is configured to bend and flex as the cable 1 bends and flexes. The sheath 20 can be manufactured from a variety of materials which may include, for example, polypropylene, nylon, polyester, woven fabric, unwoven fabric, paper, etc.(with emphasis)

Note the teachings from Gladfelter or Ray to provide a softer inner layer to provide added protection to the covered contents, e.g., against scratching.  
Regarding the new limitation of the layers being coterminous, note that to provide the two layers being coterminous would have been obvious to provide a uniform appearance and/or uniform property and/or uniform support for the surface of the device. 
Note that the use of layers in construction of fabric is well known whether it is in clothing of covering devices and to provide the layering by the use of identical layers, or coterminous contact, is well known for one of ordinary skill in the art who work with fabric products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733